People v Seppe (2020 NY Slip Op 06888)





People v Seppe


2020 NY Slip Op 06888


Decided on November 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, WINSLOW, AND DEJOSEPH, JJ.


682 KA 18-00519

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vGREGORY SEPPE, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JAMES M. SPECYAL OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (CHERYL L. NIELSEN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Genesee County Court (Charles N. Zambito, J.), rendered November 6, 2017. The judgment convicted defendant upon his plea of guilty of attempted burglary in the third degree. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted burglary in the third degree (Penal Law
§§ 110.00, 140.20), defendant challenges the validity of his purported waiver of the right to appeal and the severity of his sentence. Inasmuch as " 'defendant has completed serving the sentence imposed, his contention that the sentence is unduly harsh and severe has been rendered moot' . . . , and we therefore need not reach defendant's contention with respect to the alleged invalidity of the waiver of the right to appeal" (People v Bald, 34 AD3d 1362, 1362 [4th Dept 2006]).
Entered: November 20, 2020
Mark W. Bennett
Clerk of the Court